 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SLOAN HEFFRON (CABN 285347)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6730
 7        Fax: (415) 436-7027
          Sloan.heffron@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                        )   NO. CR 19-00137 EMC
                                                      )
14           Plaintiff,                               )
                                                      )   [PROPOSED] ORDER EXCLUDING TIME
15      v.                                            )   UNDER THE SPEEDY TRIAL ACT FROM APRIL
                                                      )   17, 2019, THROUGH MAY 1, 2019
16   LUIS VILLARREAL,                                 )
                                                      )
17   a/k/a Luis Villarrealguzman,                     )
     a/k/a Luis Villareal-Guzman,                     )
18                                                    )
             Defendant.                               )
19                                                    )

20           The parties appeared before the Court on April 17, 2019, for an initial status conference. The
21 defendant was present and represented by Assistant Federal Public Defender Gabriela Bischof.

22 Assistant United States Attorney Sloan Heffron appeared for the government. Ms. Bischof stated that

23 she had received discovery provided by the government and that additional time was needed for review

24 of discovery and effective preparation of counsel. Counsel for the government did not oppose this

25 request. The parties agreed to return before the Court on May 1, 2019, at 2:30 p.m. for further status

26 conference, and further agreed that time should be excluded under the Speedy Trial Act from April 17,

27 2019, through May 1, 2019, to ensure the effective preparation of counsel.

28

     [PROPOSED] ORDER EXCLUDING TIME
     CR 19-00137 EMC                                                                           v. 7/10/2018
 1          Based on the assertions and agreement of the parties on April 17, 2019, as described herein, and

 2 for good cause shown, the Court finds that failing to exclude time from April 17, 2019, through May 1,

 3 2019, would deny defense counsel and the defendant the reasonable time necessary for effective

 4 preparation, taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The

 5 Court further finds that the ends of justice served by excluding the time between April 17, 2019, and

 6 May 1, 2019, from computation under the Speedy Trial Act outweigh the best interests of the public and

 7 the defendant in a speedy trial. Accordingly, IT IS HEREBY ORDERED that the time from April 17,

 8 2019, through May 1, 2019, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.

 9 § 3161(h)(7)(A), (B)(iv).
10          IT IS SO ORDERED.

11
           April 19, 2019
12 DATED: ___________________                                   _______________________
                                                                HON. EDWARD M. CHEN
13                                                              United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER EXCLUDING TIME
     CR 19-00137 EMC                                                                           v. 7/10/2018
